Case: 4:16-cv-01132-SNLJ Doc. #: 242 Filed: 04/21/21 Page: 1 of 7 PageID #: 7544




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

LEVINE HAT CO.,                                 )
                                                )
          Plaintiff,                            )
                                                )
v.                                              ) No. 4:16-CV-1132-SNLJ
                                                )
INNATE INTELLIGENCE, LLC,                       )
et al.,                                         )
                                                )
          Defendants.                           )

                         DEFENDANT PROFAX, INC.’S MOTION
                        TO VACATE OR CONTINUE TRIAL DATE

          COMES NOW Defendant ProFax, Inc. (“ProFax”), through its undersigned

counsel, and, to give the Court time to rule on pending motions and in light of ongoing

COVID-19 restrictions, respectfully requests that the Court vacate or continue the current

May 17, 2021, trial setting, and the April 26, 2021, and May 7, 2021 dates for submission

of the Parties’ pre-trial compliance and motions in limine pending the Court’s ruling on

ProFax’s Motion to Decertify Class and for Summary Judgment and Plaintiff’s Motion for

Summary Judgment directed against ProFax. In support of this Motion, ProFax states as

follows:

          1.     Plaintiff filed its original Class Action Complaint on July 13, 2016, against

two defendants, Innate Intelligence, LLC and Neptune Enterprises, LLC.              (Dkt. 1.)

Plaintiff filed its First Amended Class Action Complaint on January 3, 2017, naming

numerous additional defendants, including ProFax. (Dkt. 27.)

          2.     In its First Amended Class Action Complaint, Plaintiff avers that ProFax is


1899837
Case: 4:16-cv-01132-SNLJ Doc. #: 242 Filed: 04/21/21 Page: 2 of 7 PageID #: 7545




liable under the TCPA for faxes sent by co-Defendant Innate Intelligence, LLC, because

ProFax allegedly transmitted Innate’s faxes without displaying an opt-out notice compliant

with FCC regulations. (Dkt. 027, ¶ 146.)

          3.   The Court granted Plaintiff’s motion to certify a class on February 9, 2018.

(Dkt. 120.)

          4.   By Docket Text ORDER on May 23, 2018 (Dkt 129), the Court granted

ProFax’s Motion to Substitute Counsel (Dkt. 128), upon which ProFax’s undersigned

attorneys substituted in the case for ProFax’s prior counsel.

          5.   On December 23, 2019, following months of litigation, settlement

negotiations, and a mediation, the Parties Filed a Joint Motion for Preliminary Approval of

Class Action Settlement Agreement and Notice to the Class. (Dkt. 169.)

          6.   During a telephone conference with counsel on January 3, 2020, the Court

advised the Parties that the proposed class settlement was inadequate, but allowed the

parties to continue negotiations.

          7.   On April 28, 2020, the Court held a telephonic status conference during

which counsel advised the Court that ProFax, a company located in New York, was being

severely impacted by the coronavirus pandemic, including with respect to its financial

viability.

          8.   Given the uncertainties surrounding the pandemic, which prompted

statewide shelter orders in New York and numerous other states for non-essential

businesses, the Court by Order dated April 28, 2020, stayed the case at the request of the




1899837                                      2
Case: 4:16-cv-01132-SNLJ Doc. #: 242 Filed: 04/21/21 Page: 3 of 7 PageID #: 7546




Parties so that they could assess the ongoing health crisis and its effect on Defendants.

(Dkt. 179.)

          9.    By joint status report to the Court on August 3, 2020, ProFax advised the

Court that its financial condition had not improved and, if anything, had worsened; and that

ProFax still was not in a position to engage in further settlement discussions. (Dkt. 183.)

          10.   On August 5, 2020, the Court then issued its Order denying the Parties’

proposed Class Action Settlement. (Dkt. 184.)

          11.   On September 1, 2020, the Court issued its Amended Case Management

Order re-setting trial in this matter for May 17, 2021, and setting a dispositive motion

deadline of February 1, 2021. (Dkt. 187.)

          12.   On February 1, 2021, Plaintiff filed a Motion for Summary Judgment Against

Defendant ProFax on Count VIII of the Amended Class Action Complaint. (Dkt. 199.)

Plaintiff’s MSJ is fully briefed and pending before the Court.

          13.   Also on February 1, 2021, Plaintiff filed separate Motions for Summary

Judgment directed against each of the other Defendants in this case, Nepute Enterprises,

LLC and Innate Intelligence. (Dkts. 204 and 209, respectively.) Neither Innate nor Nepute

responded to those motions for summary judgment, which are pending before the Court.

          14.   Also on February 1, 2021, Defendant ProFax filed its Motion to Decertify

Class and for Summary Judgment. (Dkt. 214.) ProFax’s Motion to Decertify and for

Summary Judgment also is fully briefed and pending before the Court. Chief among

ProFax’s arguments in support of decertification of the class is ProFax’s deteriorated

financial condition which would prevent it from withstanding a class action judgment


1899837                                      3
Case: 4:16-cv-01132-SNLJ Doc. #: 242 Filed: 04/21/21 Page: 4 of 7 PageID #: 7547




should Plaintiff prevail. ProFax also argued in support of decertification a 2019 FCC ruling

which, as applied to this case, would fairly necessitate mini-trials of each class member’s

claims. (See Dkt. 220, pp. 5-9.)

          15.   As of this date, ProFax’s financial situation has not improved and is such that

ProFax cannot afford to incur attorneys’ fees associated with pretrial pleadings and trial of

this matter. ProFax’s undersigned counsel already has a substantial receivable with little

to no prospect of payment.

          16.   In view of the fully briefed motions of Plaintiff and Defendant ProFax

pending before the Court, ProFax respectfully requests that the Court vacate or continue

the imminent trial setting and related April 26, 2021, and May 7, 2021, pretrial compliance

deadlines at least until such time as the Court rules on the motions and the Parties can

assess what, if anything, remains to be litigated.

          17.   Vacating the trial at this time also would be appropriate under the Court’s

March 8, 2021 Order concerning Case Operations and Courthouse Entry Due to the

COVID-19 Response (“COVID-19 Response Order”), which states that the ongoing

national response to COVID-19 should be considered when assessing trial settings and

continuance requests.

          18.   Specifically, the COVID-19 Response Order provides that effective March

15, 2021:

                Jury trials may commence in any Division of this District, but due to the
                precautions necessary to commence an in-person court proceeding during
                the current pandemic, including but not limited to effective social distancing
                measures for jurors, parties, witnesses, public, and court staff, only a very
                limited number of jury trials or other in-person criminal proceedings may


1899837                                        4
Case: 4:16-cv-01132-SNLJ Doc. #: 242 Filed: 04/21/21 Page: 5 of 7 PageID #: 7548




                commence. (Emphasis added.)

          19.   The COVID-19 Response Order further provides that “In-person criminal

proceedings shall take general precedence over in-person civil proceedings. In-person civil

proceedings may only commence if an extenuating circumstance demands that an in-person

proceeding is necessary in the interests of justice in a particular case.”

          20.   Extenuating circumstances do not exist in this case. In fact, the converse is

true. An in-person trial would require all of ProFax’s witnesses and representatives to

travel interstate from New York, Florida and potential other jurisdictions at additional risk

to them and to all persons in attendance in Court for trial.

          21.   A remote trial will not cure the problems associated with trial during the

continuing pandemic. Given the dispersed location of ProFax, its witnesses and its counsel,

ProFax will be greatly hampered and prejudiced, and likely will not be able to adequately

prepare or present its defense to Plaintiff’s class action claims which, should Plaintiff

prevail at trial, is very likely to be ProFax’s death knell.

          22.   Additionally, although video and teleconference technologies such as Zoom

and Microsoft Teams provide the possibility of a remote trial, counsel’s experience with

such technologies since the pandemic began suggests that a multi-day trial is not amenable

to proceeding remotely, as such technologies often experience connectivity issues and are

not yet consistently reliable.

          23.   Vacating or granting a continuance in this civil case until after the Court rules

on pending motions would serve the multiple purposes of (1) furthering public health

interests by limiting interstate travel during the pandemic, (2) allowing the Court to


1899837                                         5
Case: 4:16-cv-01132-SNLJ Doc. #: 242 Filed: 04/21/21 Page: 6 of 7 PageID #: 7549




prioritize its criminal trial docket, (3) potentially streamlining the issues to be tried, and (4)

reducing the potential that ProFax will not receive a fair trial.

          24.   Pursuant to the COVID-19 Response Order, counsel for ProFax

communicated with Plaintiff’s counsel regarding ProFax’s proposed continuance.

Plaintiff’s counsel does not consent to ProFax’s Motion.

          25.   This motion is made in good faith in the interests of justice and efficiency,

and not for the purposes of delay.

          WHEREFORE, Defendant ProFax, Inc. respectfully requests that the Court vacate

the May 17, 2021, trial setting and the April 26, 2021 and May 7, 2021, dates for related

pretrial submissions and motions in limine pending the Court’s ruling on Defendant

ProFax’s Motion to Decertify and for Summary Judgment, and Plaintiff’s Motion for

Summary Judgment directed against ProFax, and for such other relief as the Court deems

just and proper.




1899837                                         6
Case: 4:16-cv-01132-SNLJ Doc. #: 242 Filed: 04/21/21 Page: 7 of 7 PageID #: 7550




April 21, 2021                             GREENSFELDER, HEMKER & GALE, P.C.


                                           By     /s/ Mary Ann L. Wymore
                                                  Mary Ann L. Wymore, #44061
                                                  mlw@greensfelder.com
                                                  10 South Broadway, Suite 2000
                                                  St. Louis, Missouri 63102
                                                  Telephone: 314-241-9090
                                                  Facsimile: 314-241-8624

                                           Attorneys for Defendant ProFax, Inc.



                             CERTIFICATE OF SERVICE

       The undersigned certifies that on this 21st day of April, 2021, a true and correct copy
of the foregoing was filed with the Clerk of the Court to be served by operation of the
Court’s electronic filing system on all attorneys of record.

                                                    /s/ Mary Ann L. Wymore




1899837                                       7
